UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 8)* Cabela’s Incorporated (Name of Issuer) Class A Common Stock, $0.01 par value (Title of Class of Securities) . (CUSIP Number) December 31, 2012 . (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [] Rule 13d-1(b) [] Rule 13d-1(c) [X] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO.126 1 Name of Reporting Persons. I.R.S. Identification No. of above person (entities only). Richard N. Cabela 2 Check the Appropriate Box if a Member of a Group (a)[] (b)[] 3 SEC Use Only 4 Citizenship or Place of Organization U.S.A. Number of Shares Beneficially Owned by Each Reporting Person With: 5 Sole Voting Power: 6 Shared Voting Power: 7 Sole Dispositive Power: 8 Shared Dispositive Power: 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares[] 11 Percent of Class Represented by Amount in Row (9) 10.4% 12 Type of Reporting Person IN Includes 12,580 shares of common stock held in the Cabela’s Incorporated 401(k) Savings Plan. CUSIP NO.126 1 Name of Reporting Persons. I.R.S. Identification No. of above person (entities only). Mary A. Cabela 2 Check the Appropriate Box if a Member of a Group (a)[] (b)[] 3 SEC Use Only 4 Citizenship or Place of Organization U.S.A. Number of Shares Beneficially Owned by Each Reporting Person With: 5 Sole Voting Power: 6 Shared Voting Power: 7 Sole Dispositive Power: -0- 8 Shared Dispositive Power: 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares[X] Excludes (i) 12,580 shares held by Richard N. Cabela, Mrs. Cabela’s spouse, in the Cabela’s Incorporated 401(k) Savings Plan and (ii) 189,802 shares held by an irrevocable annuity trust of which Richard N. Cabela serves as trustee. 11 Percent of Class Represented by Amount in Row (9) 10.1% 12 Type of Reporting Person IN CUSIP NO.126 1 Name of Reporting Persons. I.R.S. Identification No. of above person (entities only). Cabela’s Family, LLC 47-0826737 2 Check the Appropriate Box if a Member of a Group (a)[] (b)[] 3 SEC Use Only 4 Citizenship or Place of Organization State of Nebraska Number of Shares Beneficially Owned by Each Reporting Person With: 5 Sole Voting Power: 6 Shared Voting Power: -0- 7 Sole Dispositive Power: 8 Shared Dispositive Power: -0- 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares[] 11 Percent of Class Represented by Amount in Row (9) 9.7% 12 Type of Reporting Person OO Item 1. a. Name of Issuer: Cabela’s Incorporated (the “Issuer”) b. Address of Issuer’s Principal Executive Offices: One Cabela Drive Sidney, NE69160 Item 2. a. Name of Person Filing: (1) Richard N. Cabela (“Mr. Cabela”); (2) Mary A. Cabela (“Mrs. Cabela”); and (3) Cabela’s Family, LLC (the “LLC”) b. Address of Principal Business Office: Mr. Cabela: Richard N. Cabela One Cabela Drive Sidney, NE 69160 Mrs. Cabela: Mary A. Cabela One Cabela Drive Sidney, NE 69160 The LLC: Cabela’s Family, LLC One Cabela Drive Sidney, NE 69160 c. Citizenship: Mr. Cabela: United States of America Mrs. Cabela: United States of America The LLC: State of Nebraska, U.S.A. d. Title of Class of Securities: Common Stock, par value $0.01 e. CUSIP Number: Item 3.If this statement is filed pursuant to sections 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a(n):N/A a. [] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); b. [] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); c. [] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c); d. [] Investment company registered under section 8 of the Investment Company Act (15 U.S.C. 80a-8); e. [] Investment adviser in accordance with section 240.13d-1(b)(1)(ii)(E); f. [] Employee benefit plan or endowment fund in accordance with section 240.13d-1(b)(1)(ii)(F); g. [] Parent holding company or control person in accordance with section 240.13d-1(b)(ii)(G); h. [] Savings association as defined in section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); i. [] Church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act (15 U.S.C. 80a-3); j. [] Non-U.S. institution in accordance with section 240.13d-1(b)(1)(ii)(J); k. [] Group, in accordance with section 240.13d-1(b)(1)(ii)(K). Item 4. Ownership a. Amount Beneficially Owned: (1)Mr. Cabela:7,276,968 (2)Mrs. Cabela:7,074,586 (3)The LLC:6,805,564 b. Percent of Class: (1)Mr. Cabela:10.4% (2)Mrs. Cabela:10.1% (3)The LLC:9.7% c. Number of shares as to which such person has: i. Sole power to vote or to direct the vote: (1)Mr. Cabela:6,939,132 (2)Mrs. Cabela:68,814 (3)The LLC:6,805,564 ii. Shared power to vote or to direct the vote: (1)Mr. Cabela:269,022 (2)Mrs. Cabela:269,022 (3)The LLC:-0- iii. Sole power to dispose or to direct the disposition of: (1)Mr. Cabela:202,382 (2)Mrs. Cabela:-0- (3)The LLC:6,805,564 iv. Shared power to dispose or to direct the disposition of: (1)Mr. Cabela:7,074,586 (2)Mrs. Cabela: 7,074,586 (3)The LLC:-0- Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following []. Item 6. Ownership of More than Five Percent on Behalf of Another Person Other than as described in Item 4, the members of the LLC (which consist of Mr. Cabela, Mrs. Cabela, and certain trusts created for the benefit of Mr. and Mrs. Cabela and their children) have the right to receive the dividends from, or the proceeds from, the sale of the 6,805,564 shares of the Issuer’s Class A Common Stock held by the LLC. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person N/A Item 8. Identification and Classification of Members of the Group N/A Item 9. Notice of Dissolution of Group N/A Item 10. Certifications N/A Exhibits: Exhibit 1:Joint Filing Agreement Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 11, 2013 /s/ Brent LaSure Brent LaSure on behalf of Richard N. Cabela, individually, pursuant to a Power of Attorney dated October 7, 2004, a copy of which has been filed with the Commission and is incorporated herein by reference /s/ Brent LaSure Brent LaSure, on behalf of Mary A. Cabela, individually, pursuant to a Power of Attorney dated October 7, 2004, a copy of which has been filed with the Commission and is incorporated herein by reference CABELA’S FAMILY, LLC By: /s/ Brent LaSure Brent LaSure on behalf of Cabela’s Family, LLC pursuant to a Power of Attorney dated October7, 2004, a copy of which has been filed with the Commission and is incorporated herein by reference
